Citation Nr: 1129908	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-05 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for a service-connected right knee disability in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Walrond, Law Clerk



INTRODUCTION

The Veteran, who is the Appellant in this case, is a member of the United States Army Reserve, with periods of active duty from June 1991 to September 1991 and from December 2003 to August 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated September 2007, of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied an increased rating for a right knee disability.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate this claim on appeal has been accomplished.

2.  The Veteran's right knee disability is manifested by no other impairment than flexion with pain most nearly approximating 45 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right knee disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002);  38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5260 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided below.  The RO sent the Veteran a letter in July 2007 that informed him of the requirements to establish an increased evaluation for a right knee disability.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  The July 2007 letter also notified the Veteran that an effective date would be assigned if the claim were granted.

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims. 38 U.S.C.A. § 5103A.  VA has obtained VA examinations, VA treatment records, private treatment records, military personnel records, and service treatment records.

The Veteran has been afforded an adequate examination on the issue of an increased rating for a right knee disability, although the Veteran has alleged his exam was inadequate.  VA provided the Veteran with an examination in August 2007, where a full history was taken from the Veteran and a complete examination with clinical measures was conducted.  The VA examiner measured range of extension, range of flexion, range of motion limited by pain, and range of motion limited following repetitive motion.  The VA examiner administered the anterior drawer test, the posterior drawer test, McMurray's test, and Lachman test and looked for other signs of a knee disability, such as tenderness and crepitus.  The examiner provided a rationale for the opinions rendered.  Therefore, the Veteran has been afforded an adequate examination on the issue of an increased rating for a right knee disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In his October 2007 statement, the Veteran alleged several reasons that the August 2007 VA examination was inadequate.  The Veteran has alleged the VA examination was inadequate because it was conducted without a review of his claims file; however, the Veteran provided an accurate history of his injury to the VA examiner and claims for increase address the current status of a veteran, so he was not disadvantaged by the lack of claims file at his examination.  The Veteran also alleges that the VA examination was inadequate because the examiner did not use a goniometer to measure ranges of motion and did not do a repetitive motion test; however, the doctor gave numerical measurements of flexion and extension and reported the results of a repetitive motion test.  The worksheet for joints examinations, which the VA examiner completed, states that a goniometer must be used to measure ranges of motion, and goniometers are used in the course of normal business to measure ranges of motion in joints.  The Veteran also disputes the range of motion for which the VA examiner noted pain; however, the range of motion with pain noted in the examination report is consistent with past measurements in the record.  As discussed above, the Veteran's August 2007 VA examination was adequate for rating purposes.

An updated VA examination is not warranted because no documentation of treatment suggests the Veteran's condition is different than as observed by the August 2007 VA examiner, and there have been no allegations of new manifestations or worsening of the Veteran's right knee disability.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  When the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Arthritis, manifested as limitation of motion for the knee is compensable if found to be severe enough to limit flexion.  Flexion must be limited to 60 degrees to achieve a non-compensable rating, and it must be limited to 45 degrees to achieve a 10 percent rating.  Flexion limited to 30 degrees will receive a 20 percent rating. Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71(a), Diagnostic Code 5260.

Other diagnostic codes may be applied for other manifestations of knee disability.  Ankylosis of the knee is rated under Diagnostic Code 5256.  Instabililty is rated under Diagnostic Code 5257.  Diagnostic Code 5258 will be applied for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Symptomatic removal of semilunar cartilage is rated under Diagnostic Code 5259.  Limitation of extension is rated under Diagnostic Code 5261.  Diagnostic Code 5262 is applied for impairment of the tibia and fibula.  Diagnostic Code 5263 is applied for hyperextension of the knee.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of a veteran.  See 38 C.F.R. § 4.3.

Evidence and Schedular Rating

The Veteran is service connected for a right knee disability with a 10 percent rating under Diagnostic Code 5260 (limitation of knee flexion).  A November 2005 rating decision that granted service connection for right knee disability and assigned an initial disability rating of 10 percent did so under Diagnostic Code 5260.  The evidence of record showed degenerative joint disease and some limitation of right knee flexion with pain that limited motion.  the Board finds that the evidence reported and of record, finding of arthritis, finding of limitation of flexion, finding of right knee motion being limited by pain, finding that a 10 percent rating is warranted, and selection of Diagnostic Code 5260 (limitation of flexion) reflects that, considering the additional limitation of flexion due to right knee pain, the November 2005 rating decision implicitly found limitation of right knee flexion more nearly approximating 45 degrees so as to warrant a 10 percent rating.

The Veteran filed a claim for increased rating in June 2007.  He contends that he has right knee pain daily that tends to come and go throughout the day and increases with activity.  He reported that prolonged standing, sitting, lifting, and bending were aggravating factors.  He also reported that he has occasional locking, instability, and swelling of the right knee.

In August 2007, the Veteran sought an orthopedic consultation at his local VA, so his magnetic resonance imaging (MRI) results for the right knee could be explained to him.  At that time, he reported minimal knee pain and did not want intervention.  The VA physician noted no mechanical symptoms and no symptoms of instability in either knee.  The Veteran's right knee was not tender and had no effusion.  He was diagnosed with a lateral collateral ligament strain.

The Veteran underwent an adequate VA examination in August 2007, as discussed above.  The VA examiner objectively measured the Veteran's range of extension in his right knee to a full 0 degrees.  The Veteran's flexion of the right knee was measured to 105 degrees.  He was observed to have end of range pain in the right knee.  The Veteran's range of motion and level of pain did not change upon repetitive testing, so the VA examiner opined the Veteran did not have additional range of motion loss following repetitive use.  The VA examiner observed no crepitus, joint warmth, effusion, or erythema of the right knee.  The Veteran displayed no instability in his right knee.  The VA examiner viewed x-rays of the Veteran's right knee that showed mild degenerative joint disease and appropriate location of hardware from the Veteran's ACL reconstruction.  The VA examiner also viewed an MRI of the Veteran's right knee that showed a lateral meniscus tear.  The VA examiner diagnosed the Veteran with a healed right ACL tear, mild degenerative joint disease of the right knee, and a lateral meniscus tear of the right knee.

VA treatment records for one year prior to the Veteran's claim reveal only one record that has bearing on this claim.  A November 2007 VA medical record indicates a complaint of ongoing knee pain but does not indicate ongoing treatment.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion. 38 C.F.R. § § 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.

The Board finds that the Veteran has lost range of flexion.  His mechanical range of flexion is 0 to 105 degrees.  Under Diagnostic Code 5260, range of motion must be limited to 60 degrees to receive a non-compensable evaluation and must be limited to 45 degrees to receive a 10 percent evaluation.  However, the Board finds that the Veteran has demonstrated end of range pain that limits the functionality of his right knee to the equivalent of 45 degrees.  He has not demonstrated the other Deluca factors of incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  Because the Veteran's pain limits his range of motion to the equivalent of 45 degrees of flexion, the Veteran's actual degree of functional impairment is sufficient for a 10 percent rating.

A separate rating for loss of extension under Diagnostic Code 5261 is not warranted.  The Veteran was noted to have no loss of extension, due to pain or mechanical problems at his August 2007 VA examination.

A separate rating for dislocated cartilage under Diagnostic Code 5258 is not warranted in this case.  To secure a rating under this diagnostic code, cartilage must be dislocated, with frequent episodes of locking and effusion into the joint.  The Veteran has not demonstrated frequent episodes of locking, because he has not demonstrated any objectively observed episodes of locking.  The Veteran has been noted not to have effusion.

The Board finds that separate evaluations for other disabilities of the knee, such as symptomatic removal of cartilage, instability, impairment of the tibia and fibula, and genu recurvatum, are not appropriate here.  The Veteran cannot be rated for ankylosis, because he is rated under Diagnostic Code 5260 and has not demonstrated loss of range of motion sufficient for a rating under Diagnostic Code 5256.  The Veteran did not undergo cartilage removal, so a rating under Diagnostic Code 5259 for symptomatic removal is inapplicable.  Because the Veteran has been found not to have right knee instability, a rating under Diagnostic Code 5257 is not warranted.  Diagnostic Code 5256 is not applicable because no malunion has been noted.  The Veteran has not been noted to have deformities of the right knee, including hyperextension, that would secure him a rating under Diagnostic Code 5263.

Extraschedular Consideration

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. §  3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun at 116.

The Board finds the schedular criteria in this case to be adequate to rate the Veteran's right knee disability.  As discussed above, the schedular rating criteria include ratings based on limitations of ranges of motion, including due to pain and various factors, and also provides for multiple possible ways of rating a knee disability or disabilities, depending on what the evidence demonstrates, including on the basis of instability, or cartilage dislocation or damage, tibia and fibula impairment, and hyperextension.  The Veteran does not have a loss of range of motion for flexion or another manifestation that would give him a greater evaluation.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's right knee disability.

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's right knee disability directly corresponds to the schedular criteria for the 10 percent evaluation for limitation of flexion of the knee (Code 5260) and also incorporates various 

orthopedic factors that limit motion or function of the knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's right knee disability, and no referral for an extraschedular rating is required.  


ORDER

An increased rating in excess of 10 percent for the service-connected right knee disability is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


